Case held, decision reserved, and matter remitted to the Trial Judge for further proceedings in accordance with the memorandum. Upon the making of such findings the ease is directed to be restored to the calendar of this court. Memorandum: The award was made in one sum. It included taxes paid by the claimant during the period of the temporary easement. The State stipulated that claimant was entitled to reimbursement for these taxes as part of the award. The decision of the court makes it clear that the award also included an allowance for reasonable rental and a sum for the reduced value of the property by reason of the installations left thereon by the State. Separate findings should be made as to the amount awarded for each of these elements. (See Wineburgh v. State of New York, 20 A D 2d 961.) (Appeal from judgment of Court of Claims for claimant on a claim for damages resulting from temporary appropriation of realty.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecchio, JJ.